                Case 1:19-cr-00366-LGS Document 90 Filed 06/29/20 Page 1 of 1
                                      Paul H. Schoeman                  1177 Avenue of the Americas
                                      Partner                           New York, NY 10036
                                      T 212.715.9264                    T 212.715.9100
                                      F 212.715.8064                    F 212.715.8000
                                      PSchoeman@kramerlevin.com


June 29, 2020


Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

          Re:      United States v. Stephen M. Calk, 19 Cr. 366 (LGS)

Dear Judge Schofield:

               We represent the defendant, Stephen M. Calk, in the above-captioned action.
Pursuant to Section 2(C) of the Court’s Emergency Individual Rules and Practices in Light of
Covid-19 (June 26, 2020), we write in advance of the oral argument scheduled for July 2, 2020 at
10:50 a.m. to confirm Mr. Calk’s consent to participate telephonically in the proceeding.

Respectfully submitted,

/s/ Paul H. Schoeman

Paul H. Schoeman
Darren A. LaVerne

cc:       All counsel (via ECF)




KRAMER LEVIN NAFTALIS & FRANKEL LLP                                     NEW YORK | SILICON VALLEY | PARIS
KL3 3303282.1
